White, J.
Appeal from an order of the County Court of Sullivan County (Meddaugh, J.), entered January 31, 1997, which affirmed a judgment of the Town Court of the Town of Mamakating in favor of defendant.
After defendant broke her engagement to marry plaintiff, he commenced a small claims action in the Mamakating Town Court seeking the return of a lady’s diamond ring, black suit and punch bowl set. Defendant responded by interposing a counterclaim for reimbursement for several items she purchased that plaintiff had allegedly agreed to pay for. At the conclusion of a bench trial, Town Court dismissed plaintiff’s cause of action on the ground that he failed to establish it by sufficient proof and partially granted defendant’s counterclaim. Because plaintiff’s appeal to County Court resulted in an affirmance of Town Court’s judgment, he now appeals to this Court.
We affirm. County Court correctly determined that its power of review was limited to whether substantial justice had been done between the parties according to the rules and principles of substantive law, and that it could not reverse Town Court’s determination unless it was clearly erroneous (see, Moses v Randolph, 236 AD2d 706; Siegel v Galderisi, 227 AD2d 857). Inasmuch as defendant supported her claims with documentary proof, whereas plaintiff did not, and as the trier of fact was in the best position to resolve the credibility issues that were largely determinativé of this matter (see, Allen v Kowalewski, 239 AD2d 879, lv denied 90 NY2d 806), we agree with County Court that there is no basis for finding Town Court’s determination clearly erroneous.
Cardona, P. J., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs.